DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 10/04/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/04/2021 has been entered. With this response, claims 1, 2, 4, 25, 26, 28, 32, 33, and 35 have been amended for clarity. Claims 8-24 have been cancelled. Claims 1-7 and 25-38 are currently pending and have been examined. 

Claim Interpretation
Applicant recites in paragraph [0080] of the specification that:
	 “Moreover, one, some, or all of the processes described with respect to FIGS. 1-6 may each be implemented by software, but may also be implemented in hardware, firmware, or any combination of software, hardware, and firmware.”
Therefore, Examiner will interpret the following elements (‘security domain element’, ‘trusted service manager’, ‘functionality data register’, ‘life cycle state’, ‘and commerce credential applet’) using the broadest reasonable interpretation given the above statement.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 (Claim 25 and claim 32) recites “in response to at least one condition being satisfied:” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what conditions the applicant is referring to. Is the applicant referring to the ‘state’ or ‘condition’ of the security domain element or the conditions enabling transactions, using the commerce credential data or something else. The lack of description causes the claims to become indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-7, and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (US20150149336) and Marcovecchio (US20120238207)

Regarding claim 1, Haggerty teaches: 
A method for managing life cycle states of security domain elements on a computing device, the method comprising, by the computing device: 
	receiving commerce credential data of a trusted service manager, (Fig. 5, Items 502, 504, 506, 552, 554, and 556; [0030]-[0032], [0035] Next, after step 507, commercial entity subsystem 400 (e.g., SMP broker component 410) may send a request to financial institution subsystem 350 for the provisioning of the selected credential on device 100 (e.g., using any suitable communications protocol over any suitable communications path 55 (e.g., via a TSM of path 55)). For example, at step 508 of process 500 of FIG. 5, commercial entity subsystem 400 may generate and transmit credential provisioning instruction data 558 to financial institution subsystem 350 (e.g., to payment network subsystem 360 of financial institution subsystem 350).
wherein: the commerce credential data is associated with a user of the computing device,  and ([0020] FIG. 1 is a schematic view of an illustrative system 1 that may allow for the secure provisioning of credentials on an electronic device and/or that may allow for the use of such credentials in a financial transaction. For example, as shown in FIG. 1, system 1 may include an end-user electronic device 100 as well as a commercial entity subsystem 400 and a financial institution subsystem 350 for securely provisioning credentials on electronic device 100.
	Examiner notes that the portion of the limitation that recites "the commerce credential data is associated with a user of the computing device" is non-functional because is merely describes, at least in part, the associations of the credential data, however, applicant is not positively reciting a step where the associations is/are utilized. Further the association is not used to perform any of the recited method steps (i.e. the receiving step).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	when a life cycle state of a security domain element (e.g. SSD 154) associated with the commerce credential data is in an activated state on a memory of the computing device, the security domain element enables transactions, using the commerce credential data, to be performed with the trusted service manager; and ([0007] As yet another example, a financial entity system in communication with an electronic device may include a processor component, a memory component, and a communications component. The financial entity system may be configured to receive a selection of a particular commerce credential to be enabled on an electronic device, receive communication mechanism data indicative of at least one communication mechanism of the electronic device, identify at least a particular communication mechanism of the at least one communication mechanism 
	Examiner notes that the portion of the limitation that recites "when a life cycle state of a security domain element associated with the commerce credential data is in an activated state on a memory of the computing device, the security domain element enables transactions, using the commerce credential data, to be performed with  the trusted service manager" is non-functional because is merely describes, at least in part, the associations of the credential data, however, applicant is not positively reciting a step where the associations is/are utilized. Further the association is not used to perform any of the recited method steps (i.e. the receiving step).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	the security domain element is managed on a secure element of one or more secure elements included in the computing device; ([0021] Each SSD 154 may have its own manager key 155 (e.g., a respective one of keys 155a and 155b) for its own application or applet 153 (e.g., a respective one of applets 153a and 153b) that may need to be activated to enable a specific credential of that SSD 154 for use by NFC device module 130 as an NFC communication 15 between electronic device 100 and terminal 200.)
	in response to at least one condition being satisfied: 
	updating, on the memory, the life cycle state of the security domain element from the activated state to a deactivated state, ([0038]-[0039] Next, in response to receiving such pass data 562 from commercial entity subsystem 400, device 100 may be 	

	Haggerty does not explicitly teach ‘preventing transactions’, however, Marcovecchio, teaches at least ‘preventing transactions’:
	wherein the security domain element, in the deactivated state, prevents transactions using the commerce credential data from being conducted even when the trusted service manager is unaware of the deactivated state ([0044] In a second step, the access to the processing interface for communicating with the eSE 43 and the transceiver 42 is locked down. If a persistent flag indicating the eSE 43 has been personalized, the mobile device wipe code may assert a persistent flag indicating the eSE 43 has been locked. Each of the above-noted persistent flag may be set or cleared. The eSE primary interface APIs and the NFC transceiver APIs check the value of a persistent flag indicating the eSE 43 has been locked when they are called. If it is asserted, the eSE primary interface APIs typically should ignore any call not coming from an internal or trusted module, and the NFC transceiver APIs should disable all access to the card emulation mode.
	The limitation which recites “wherein the security domain element, in the deactivated state, prevents transactions using the commerce credential data from being conducted even when the trusted service manager is unaware of the deactivated state” is a contingent limitation (i.e. intended result).  That is, this limitation only occurs if a certain condition is met, in this case, ‘even when the trusted service manager is unaware of the deactivated state’.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “enabling access to at least part of the online account” need not be performed, nor taught by the prior art, if the checked balance of the public cryptocurrency address is not reduced.  Claim See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haggerty and the permanent termination option and data access of Marcovecchio in order to provide the ability to extend the functionality of a security domain and allow it to perform delegated management of smart card applications, allowing the security domain to perform delegated loading, installation and/or deletion of an application. And further assuring a provider of an application of more direct control and management of their application, yet an issuer still maintains some control over the management of the device.
	In regards to CRM claim 25 and System claim 32, claims 25 and 32 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Haggerty does not explicitly teach ‘a condition’, however Marcovecchio teaches at least ‘condition’: The method of claim 1, wherein 
the least one condition is satisfied when a request is received to deactivate the security domain element. ([0026] The processor 35 may be configured to disable the NFC transceiver 42 based upon a security condition. A security condition may occur when a user of the device 32 cannot be authenticated, for example, as a result of the user entering too many incorrect passwords via the input device 45. Indeed, a wipe may occur at any time, regardless whether the mobile device 32 is coupled to a network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haggerty and the permanent termination option and data access of Marcovecchio in order to provide the ability to extend the functionality of a 
	In regards to CRM claim 26 and System claim 33, claims 26 and 33 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Haggerty does not explicitly teach ‘life cycle update’, however Marcovecchio teaches at least ‘‘life cycle update’: The method of claim 1, wherein: The method of claim 2, further comprising, in response to receiving the request: 
	providing a command to a contactless registry service applet to cause the contactless registry service to update the life cycle state from the activated state to the deactivated state. ([0026] The processor 35 may be configured to disable the NFC transceiver 42 based upon a security condition. A security condition may occur when a user of the device 32 cannot be authenticated, for example, as a result of the user entering too many incorrect passwords via the input device 45. Indeed, a wipe may occur at any time, regardless whether the mobile device 32 is coupled to a network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haggerty and the permanent termination option and data access of Marcovecchio in order to provide the ability to extend the functionality of a security domain and allow it to perform delegated management of smart card applications, allowing the security domain to perform delegated loading, installation and/or deletion of an application. And further assuring a provider of an application of more direct control and 
	In regards to CRM claim 27 and System claim 34, claims 27 and 34 correspond generally to method claim 3, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Haggerty does not explicitly teach ‘second computing device’, however Marcovecchio teaches at least ‘second computing device’: The method of claim 1, wherein
	 the at least one condition is satisfied when the computing device receives, from a second computing device of the user (e.g. device 32, a remote instruction to update the life cycle state from the activated state to the deactivated state. ([0026] The processor 35 may be configured to disable the NFC transceiver 42 based upon a security condition. A security condition may occur when a user of the device 32 cannot be authenticated, for example, as a result of the user entering too many incorrect passwords via the input device 45. Alternatively, the security condition may occur when the user may have selected, via the input device 45 (e.g. first computing device) , that a security condition has occurred or wishes to perform operations associated with a security condition, for example, when the user desires to give the device to another user, for example. These operations may be collectively termed a "wipe". Still further, a security condition may occur when the device 32 receives a remote command, i.e. wipe command, indicating a security condition, for example, from a system administrator. Indeed, a wipe may occur at any time, regardless whether the mobile device 32 is coupled to a network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haggerty and the permanent termination option and data access of Marcovecchio in order to provide the ability to extend the functionality of a 
	In regards to CRM claim 28 and System claim 35, claims 28 and 35 correspond generally to method claim 4, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 5, Haggerty does not explicitly teach ‘irreversible’, however Marcovecchio teaches at least ‘irreversible’: teaches: The method of claim 1,wherein the
deactivated state of the security domain element is irreversible ([0028] After disabling access to the applications on the first memory 43, the processor 35 is configured to erase the contents, or second application from the second memory 44, or device memory. In other words, the mobile device 32 is wiped.)
Examiner considers that one of ordinary skill in the art, from reading the reference would understand that ‘erasing’ or ‘wiping’ the credentials from a security domain element is ‘irreversible’.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haggerty and the permanent termination option and data access of Marcovecchio in order to provide the ability to extend the functionality of a security domain and allow it to perform delegated management of smart card applications, allowing the security domain to perform delegated loading, installation and/or deletion of an application. And further assuring a provider of an application of more direct control and management of their application, yet an issuer still maintains some control over the management of the device.


Regarding claim 6, Haggerty teaches: The method of claim 1, further comprising: 	transmitting, to a service provider subsystem in communication with the trusted service manager, information indicative of the deactivated state ([0008] As yet another example, an electronic device may include a memory component with a particular commerce credential stored on the memory component, a communications component configured to receive credential enablement data associated with the particular commerce credential from a remote entity, and a processor configured to utilize the received credential enablement data to toggle the stored particular commerce credential from a disabled state to an enabled state).
	In regards to CRM claim 30 and System claim 37, claims 30 and 37 correspond generally to method claim 6, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Haggerty does not explicitly teach ‘second computing device’, however Marcovecchio teaches at least ‘second computing device’: The method of claim 6, wherein 
wherein the information includes a value that enables a second computing device (e.g. device 32)  of the user to provision the commerce credential data for performing transactions between the second computing device and the trusted service manager ([0042] In a normal operating state, the user uses the mobile device 32 normally for voice and/or data communications. For example, if the user uses a wallet application, for example, and the TSM 36 has installed anything to their mobile device's eSE 43, 
	In regards to CRM claim 31 and System claim 38, claims 31 and 38 correspond generally to method claim 7, and recite similar features in method form, and therefore are rejected under the same rationale.

Response to Arguments
	Applicant argues on page 8 concerning the previous 35 U.S.C. 112 (b) rejection. In response to applicant’s amendments, part of the previous 35 U.S.C. 112 rejections (e.g. claim 2) has been withdrawn by Examiner, however the rejection involving claim 1 is maintained.
	
	Applicant argues on pages 8 and 9 of the response that neither Haggerty nor Marcovecchio teach the required elements of the claims. Specifically:
	“Amended claim 1 recites the limitations of “updating, on the memory, the life cycle state of security domain element from the activated state to a deactivated state.” On page 6 of the Final Office Action, the Office asserts that the claimed “[deactivated] security domain element” is equivalent to the “disabled pass” disclosed by Haggerty in paragraph [0039]. However, amended claim 1 recites that the security domain element enables transactions to be performed using commerce credential data. Consequently, for the limitations of amended claim 1 to map properly to the disclosure of Haggerty, the reference is required to teach or suggest that the disclosed “disabled pass” enables transactions to be performed using commerce credential data. Haggerty, however, fails to teach or suggest this technique for at least the following reasons.”

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has incorrectly determined that the Examiner is associating ‘disable pass’ with the security domain element. The security domain element is associated with SSD 154 as clearly noted in Haggerty [0021].  Examiner has clarified the record concerning the prior art. Examiner further notes that 
	Applicant argues on pages 9 and 10 of the response that neither Haggerty nor Marcovecchio teach the required elements of the claims. Specifically:
	“In anticipation of an assertion that the claimed “security domain element” can instead be equated to Haggerty’s disclosed “pass data 562”—Applicant provides the following remarks. The “pass data 562” of Haggerty constitutes a script for activating a credential on the device 100: “[s]uch pass data 562 may include any suitable description or identification of the credential to be provisioned [sJuch pass data 562 may also include information associated with the particular SSD 154 of device 100 that may have the credential provisioned thereon” (emphasis added). In this regard, the claimed “security domain element” also cannot be equated to the “pass data 562” of Haggerty because the “pass data 562” of Haggerty is used to describe a credential to be provisioned, not to enable transactions to be performed using commerce credential data. Haggerty is also silent about any notion of disabling the pass data 562. For at least this additional reason, Applicant asserts that the claimed “security domain element” cannot be equated to the “pass data 562” of Haggerty.”

	Examiner acknowledges applicant’s arguments but respectfully disagrees. 	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has incorrectly determined that the Examiner is associating ‘pass data 562’ with the security domain element. The security domain element is associated with SSD 154 as clearly noted in Haggerty [0021].  Examiner has clarified the record concerning the prior art. Examiner has clarified the record concerning the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Brudnicki (US9317704) –Establishing Trust in a Software Application, Charrat (US10169754) – Method and System for NFC Transactions, Chinoy (US8740067) – Secondary Verification, Cho (US9697515) – Mobile Terminal and Method for performing NFC Payment, Desai (US9886691) – Deploying and Issuer-Specific Secure Wallet, . 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685